Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0 - 22083 GLOBAL MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-1116894 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12600 West Colfax, Suite C-420, Lakewood, Colorado 80215 (Address of principal executive offices) (Zip Code) Registrants telephone number: (303) 238-2000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨
